Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 3 August 2020.  Claims 1 and 11 have been amended.  Claims 4, 10, 14, 20 have been canceled.  Claims 1-3, 5-9, 11-13, 15-19 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nealer et al. (US 2013/0069962 A1) in view of Kim_415 et al. (US 2013/0176415 A1).

Claim 1.  Nealer discloses an information providing method of a portable terminal, the method comprising: 
linking to a content playback device, the device may connect to a media playback device (P. 0070); 
displaying a standby screen, the standby screen being a lock screen of the portable terminal, lock wallpaper content changes in response to an event such as a user gesture (P.s 0008, 0009), the lock wallpaper is displayed when the device is locked (P. 0050) , 
the lock screen including a control item to control the content playback, the control item operable to control the content playback while the lock screen is displayed, a user may start a podcast and outputting information on lock wallpaper related to the podcast (P. 0032) displaying information about a song being played by an audio player on the lock wallpaper (P. 0039), the user may start playing music and may stop playing the music (P. 0040) a user may stop a running application that is displaying information on lock wallpaper (P. 0041) a user may slide a finger on the screen to change content displayed on the lock wallpaper (P. 0053) wherein the gestures may be motion gesture made with the device (P. 0064); 
an additional information providing function of the portable terminal is turned on, more than one application or service may attempt to change the content of the lock wallpaper (P. 0030) a user may stop a running application that is displaying information on lock wallpaper or a different application may take control of displaying information on the lock wallpaper (P. 0041) or upon a notification, for example, by a social network notification by a friend (P. 0044), 
detecting a movement pattern of the portable terminal using a movement detection sensor while the standby screen is displayed, the user gesture being determined by a motion of the device (P. 0064); 
receiving additional information related to content currently being played back by … an external server corresponding to the content …; displaying the received additional information … on the standby screen of the portable terminal …, lock wallpaper content changes in response to an event such as a user gesture (P.s 0008, 0009), if listening to a podcast recounting a baseball game, the lock wallpaper may be updated to output visible content (e.g., an image, video or animation) related to a particular player (P. 0033), and show a different player when the podcast metadata specifies a change (P. 0035) displaying a relevant image or other information for a song that is playing (P. 0040) the user may gesture on the screen while the device is locked to change to a new image (P. 0053) It is clear that a user may display information about currently playing multimedia via a gesture, which is a predetermined pattern, wherein the gesture can be motion of the device. 

Nealer does not disclose the lock screen including a control item to control the content playback device, as disclosed in the claims.  That is, Nealer discloses a control on a lock wallpaper of the mobile device for controlling playback of media, and Nealer discloses that the mobile device may connect to a media playback device, but Nealer a user may select a main TV function from a mobile device (P. 0131) and a main TV control screen is provided (P. 0135, Fig. 18c).  Therefore, considering the teachings of Nealer and Kim_415, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the lock screen including a control item to control the content playback device with the teachings of Nealer.  One would have been motivated to combine the lock screen including a control item to control the content playback device with the teachings of Nealer in order to provide a convenient user interface for the functions of starting and stopping media from the lock wallpaper, as disclosed in Nealer (though a specific control screen is not described) for the content playback device.

Nealer does not disclose when an additional information providing function of the portable terminal is turned on, detecting a movement pattern of the portable terminal …; receiving additional information … in response to the detected movement pattern of the portable terminal being a predetermined pattern or receiving a signal indicating that the movement pattern of the portable terminal satisfies the predetermined pattern from the content playback device, as disclosed in the claims.  However, Kim_415 discloses pairing an external device with a control unit based on a first request form a second device (P. 0051) switch an output image to the second device based on a received signal from the second .  The combination of Kim_415 with Nealer allows the user to use the device motion gesture in Nealer, i.e. shaking in Kim_415, to display the information of the different application in response to a notification that information is available for the different application.  Therefore, considering the teachings of Nealer and Kim_415, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine when an additional information providing function of the portable terminal is turned on, detecting a movement pattern of the portable terminal …; receiving additional information … in response to the detected movement pattern of the portable terminal being a predetermined pattern or receiving a signal indicating that the movement pattern of the portable terminal satisfies the predetermined pattern from the content playback device with the teachings of Nealer and Kim_415.  One would have been motivated to combine when an additional information providing function of the portable terminal is turned on, detecting a movement pattern of the portable terminal …; receiving additional information … in response to the detected movement pattern of the portable terminal being a predetermined pattern or receiving a signal indicating that the movement pattern of the portable terminal satisfies the predetermined pattern from the content playback device with the teachings of Nealer and Kim_415 to allow Nealer to be more flexible by giving the user more control over the information displayed on the lock wallpaper by allowing the user to actively chose the information from the different application when a notification is presented that the information from the different application is available.
	
Nealer does not disclose displaying … an execution item to run an additional service related to the content on the standby screen of the portable terminal in response to the detected movement pattern of the portable terminal satisfying the conditions of the predetermined pattern; and displaying an execution screen to run the additional service corresponding to a selected execution item in response to the execution item to run the additional service related to the content being selected, as disclosed in the claims.  However, Kim_415 discloses a user may select a main TV function from a mobile device (P. 0131) by switching to a broadcast channel of the main TV (P. 0134) and a main TV control screen is provided (P. 0135, Fig. 18c) the action for the video synchronization may include one of a horizontal or vertical shaking of a mobile device, and a UI for video synchronization is provided and a video synchronization corresponding to a selection via the UI can be then performed (P. 0137, Fig 18a-c) Once synchronization is performed with the main TV, the control functions for the main TV are displayed, as shown in Fig. 18c.  Therefore, considering the teachings of Nealer and Kim_415, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying … an execution item to run an additional service related to the content on the standby screen of the portable terminal in response to the detected movement pattern of the portable terminal satisfying the conditions of the predetermined pattern; and displaying an execution screen to run the additional service corresponding to a selected execution item in response to the execution item to run the additional service related to the content being selected with the teachings of Nealer and Kim_415.  One would have been motivated to combine displaying … an execution item to run an additional service related to the content on the standby screen of the portable terminal in response to the detected movement pattern of the portable terminal satisfying the conditions of the predetermined pattern; and displaying an execution screen to run the additional service corresponding to a selected execution item in response to the execution item to run the additional service related to the content being selected with the teachings of Nealer and Kim_415 to allow Nealer to be more flexible by giving the user more control over the information displayed on the lock wallpaper by providing the user with the necessary control for the information from the different application.

Nealer does not disclose receiving additional information related to content currently being played back by the content playback device from the content playback device, as disclosed in the claims.  However, Kim_415 discloses switch an output image to the second device based on a received signal from the second device, wherein the second device is a mobile device (P. 0052) a user may select a main TV function from a mobile device (P. 0131) by switching to a broadcast channel of the main TV (P. 0134) the action for the video synchronization may include one .  Therefore, considering the teachings of Nealer and Kim_415, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving additional information related to content currently being played back by the content playback device from the content playback device with the teachings of Nealer and Kim_415.  One would have been motivated to combine receiving additional information related to content currently being played back by the content playback device from the content playback device with the teachings of Nealer and Kim_415 in order to allow Nealer to be more flexible by also displaying additional information for media being received from the media playback device, as is the case in receiving additional information in the meta data for a podcast or for a song being played.

Nealer does not disclose the content playback device takes a picture of a predetermined area, and when it is determined that a user of the portable terminal is not looking at the content playback device, the content playback device refrains from transmitting the additional information related to the content to the portable terminal, as disclosed in the claims.  However, in the same field of invention, Kim_415 discloses if .  Therefore, considering the teachings of Nealer and Kim_415, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the content playback device takes a picture of a predetermined area, and when it is determined that a user of the portable terminal is not looking at the content playback device, the content playback device refrains from transmitting the additional information related to the content to the portable terminal with the teachings of Nealer and Kim_415.  One would have been motivated to combine the content playback device takes a picture of a predetermined area, and when it is determined that a user of the portable terminal is not looking at the content playback device, the content playback device refrains from transmitting the additional information related to the content to the portable terminal with the teachings of Nealer and Kim_415 in order to provide streaming of media content only when the user is available to view the material, i.e. when the user is actively and intentionally engaged in looking at the devices.

Claim 2. Nealer and Kim_415 disclose the method as claimed in claim 1, and Nealer further discloses 
the standby screen includes a display item to show the additional information related to the content, the lock wallpaper may be updated to output visible content (e.g., an image, video or animation) related to a particular player (P. 0033), the user may  while gesturing and for a time thereafter, the text for the lock screen fades out at step to allow enjoyment of the image or video (P. 0053) and 
an execution item to run an additional service related to the content, allowing a user to grant remote access to the device wallpaper so that approved others (e.g., third-party entities such as friends, family, newspapers, blogs, and the like) may set the image, video or other content remotely (P. 0045), allowing a user to mark videos as favorites (P. 0049). 

Claim 3. Nealer and Kim_415 disclose the method as claimed in claim 2, and Nealer further discloses Reply to Office Action of: January 2, 2019displaying an execution screen to run the additional service corresponding to a selected execution item when the execution item to run the additional service related to the content is selected, allowing a user to grant remote access to the device wallpaper so that approved others (e.g., third-party entities such as friends, family, newspapers, blogs, and the like) may set the image, video or other content remotely (P. 0045), allowing a user to mark videos as favorites (P. 0049). 

Claim 4. (Canceled) 

lock wallpaper content changes in response to an event such as a user gesture (P.s 0008, 0009), if listening to a podcast recounting a baseball game, the lock wallpaper may be updated to output visible content (e.g., an image, video or animation) related to a particular player (P. 0033), the lock wallpaper is displayed when the device is locked (P. 0050), the user may gesture on the screen while the device is locked to change to a new image (P. 0053) while gesturing and for a time thereafter, the text for the lock screen fades out at step to allow enjoyment of the image or video (P. 0054) It is clear that a user may display information about currently playing multimedia via a gesture.  Kim_415 discloses pairing an external device with a control unit based on a first request form a second device (P. 0051) switch an output image to the second device based on a received signal from the second device, wherein the second device is a mobile device (P. 0052) and the second request is a quick rapid movement or shaking (e.g., snatching) of the second device (P. 0053) wherein the shaking satisfies a predetermined pattern, i.e. shaking the .  That is, Nealer discloses displaying additional information about currently playing content on the display of the portable device in response to a user gesture that can be movement of the portable device and connecting to a media playback device, and Kim_415 discloses displaying additional information on the screen of the portable device about currently playing content on the content playback device.  The combination would have been obvious to one having ordinary skill in the art before the effective filing date of the invention with the same motivation used in the rejection of Claim 1.

Claim 8. Nealer and Kim_415 disclose the method as claimed in claim 1, and Nealer in view of Kim_415 disclose the displaying of the received additional information comprises: identifying the content currently being played back by the content playback device when it is determined that the detected movement pattern of the portable terminal is the predetermined pattern; requesting the additional information related to the content from an external server corresponding to the content; and receiving the additional information from the external server.  Nealer discloses lock wallpaper content changes in response to an event such as a user gesture (P.s 0008, 0009), if listening to a podcast recounting a baseball game, the lock wallpaper may be updated to output visible content (e.g., an image, video or animation) related to a particular player (P. 0033), the lock wallpaper is displayed when the device is locked (P. 0050), the user may gesture on the screen while the device is locked to change to a new image (P.  while gesturing and for a time thereafter, the text for the lock screen fades out at step to allow enjoyment of the image or video (P. 0054), the remote device can be a server (P. 0070) It is clear that a user may display information about currently playing multimedia via a gesture Kim_415 discloses pairing an external device with a control unit based on a first request form a second device (P. 0051) switch an output image to the second device based on a received signal from the second device, wherein the second device is a mobile device (P. 0052) and the second request is a quick rapid movement or shaking (e.g., snatching) of the second device (P. 0053) wherein the shaking satisfies a predetermined pattern, i.e. shaking the mobile device right and left or up and down (P. 0123, see also P. 0137 and 230).  That is, Nealer discloses displaying additional information about currently playing content on the display of the portable device in response to a user gesture that can be movement of the portable device and connecting to a remote device that can be a media playback device or a server, and Kim_415 discloses displaying additional information on the screen of the portable device about currently playing content on the content playback device.  The combination would have been obvious to one having ordinary skill in the art before the effective filing date of the invention with the same motivation used in the rejection of Claim 1.

Claim 9. Nealer and Kim_415 disclose the method as claimed in claim 1, and Nealer discloses the detecting of the movement pattern of the portable terminal comprises the user gesture being determined by a motion of the device (P. 0064) and Kim_415 discloses the UI is divided into a mini TV and a main TV and is provided as a list of input types currently set or available for each of the mini TV and the main TV or a list of external inputs connected to each of the mini TV and the main TV (P. 0131).  Therefore, considering the teachings of Nealer and Kim_415, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine detecting when an additional information providing function of the portable terminal is turned on with the teachings of Nealer and Kim_415.  One would have been motivated to combine detecting when an additional information providing function of the portable terminal is turned on with the teachings of Nealer and Kim_415 to provide a method for displaying items on a screen with high level of visibility for easy recognition by providing an intuitive and convenient method of selecting and displaying information without having to search for and interact with a component on a screen.

Claim 10. Canceled.

Claim(s) 11, 12, 13, 17, 18, 19 is/are directed to portable terminal (comprising: a communication unit configured to communicate with a content playback device; a sensor configured to detect a movement pattern of the portable terminal) claim(s) 

Claim(s) 14, 20. Canceled.

Claim(s) 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nealer et al. (US 2013/0069962 A1) in view of Kim_415 et al. (US 2013/0176415 A1) and further in view of Chien (US 2014/0033326 A1).

Claim 5. Nealer and Kim_415 disclose the method as claimed in claim 1, but do not disclose the standby screen includes a lock release item to unlock the portable terminal, as disclosed in the claims.  However, Nealer discloses a user may use a PIN to unlock the lock wallpaper (P. 0028), the lock wallpaper is displayed when the device is locked (P. 0050).  In the same field of invention, Chien discloses a UI control to unlock the user device (P. 0083).   Therefore, considering the teachings of Nealer, Kim_415 and Chien, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the standby screen includes a lock release item to unlock the portable terminal with the teachings of Nealer and Kim_415.  One would have been motivated to combine the standby screen includes a lock release item to unlock the portable terminal with the teachings of Nealer and Kim_415 to allow a user to, without unlocking the touch lock state, find a currently running application to increase convenience in the use of the mobile device to provide a convenient method setting up 

Claim 6.  Neiler, Kim_415 and Chien disclose the method as claimed in claim 5, and Nealer further discloses a home screen of application icons (P. 0002) and Chien further discloses some functionality is configured for authenticated (unlocked) mode only (P. 0046), a screen for setting applications available to a user even though the device screen is locked displayed in unlocked mode (P. 0076).  Therefore, considering the teachings of Nealer, Kim_415 and Chien, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine removing the standby screen from a display screen; and displaying a starting screen of the portable terminal when a lock release command is input to the lock release item to unlock the portable terminal with the teachings of Neiler, Kim_415 and Chien.  One would have been motivated to combine removing the standby screen from a display screen; and displaying a starting screen of the portable terminal when a lock release command is input to the lock release item to unlock the portable terminal with the teachings of Neiler, Kim_415 and Chien in order to provide the user with a default starting screen to provide consistency of use when accessing the device for other uses than the media control function.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Claim 1 recites the feature of detecting a movement pattern of a portable terminal only when an additional information providing function is turned on. In other words, the present claims disclose the feature of detecting a movement pattern of a portable terminal and controlling so that an additional information providing a function from a content playback device that is operated only when a user actually wants that function.

This is not disclosed or suggested by the cited references, either separately or in combination. 



Applicant submits that the cited references, either separately or in combination, fail to disclose or suggest "wherein the content playback device takes a picture of a predetermined area, and when it is determined that a user of the portable terminal is not looking at the content playback device, the content playback device refrains from transmitting the additional information related to the content to the portable terminal." As conceded by the Office Action: Nealer and Levitt do not disclose the content playback device takes a picture of a predetermined area, and when it is determined that a user of the portable terminal is not present in the predetermined area or is not looking at the content playback device, the content playback device refrains from transmitting the additional information related to the content to the portable terminal, as disclosed in the claims. 

Office Action at pp. 6-7. However, the Office Action asserts that Kim cures these deficiencies. See Id. Applicant respectfully disagrees. 



Additionally, Kim fails to disclose or suggest “receiving a signal indicating that the movement pattern of the portable terminal satisfies the predetermined pattern from the content playback device,” as presently claimed. Kim merely discloses detecting the gesture of a user. This fails to disclose or suggest the limitations at issue.

Claim 11, although different in scope from claim 1, recites similar limitations.

The examiner has combined new prior art reference Kim_415 with Nealer for the amended limitations.  Nealer is directed to a mobile device displaying media content on lock wallpaper.  The mobile device may connect to a media playback device.  The mobile device receives content of various types, for example, podcasts, music, photos, social network notifications, and displays the content on the lock wallpaper.  Different content from the same source may be displayed as content is updated.  The user may control the content being displayed, for example, stopping playing of the content or displaying different photos, using touch gestures or device motion gestures.  Two competing applications may be trying to display their respective content and rules will determine which application is able to display it’s content.  

Kim_415 discloses that a mobile device and a plurality of content playback devices may be connected through a controller.  Content from a content playback device may be streamed to the mobile device.  The user may switch the content displayed on the mobile device via a shaking motion being of a predetermined pattern.  Execution controls are displayed on the mobile device for each type of streaming content.  If the system detects that the user is not looking at a content playback device and the mobile device, then streaming is stopped.
The combination of Kim_415 with Nealer allows a user to display additional information on the mobile device by a predetermined shaking motion, provides specific controls on the lock wallpaper to control the content and the content playback device and adds the control of detecting eye gaze direction to turn the streaming from the media playback device to the mobile device on and off.  Adding these features to Nealer allows Nealer to be more flexible and provides the user will more control over the content being played on the lock wallpaper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177